Third District Court of Appeal
                               State of Florida

                     Opinion filed September 21, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2460
                        Lower Tribunal No. 20-6956
                           ________________


                           Joheli Cruz White,
                                  Appellant,

                                     vs.

                             Kevin Lee-Yuk,
                                  Appellee.



     An appeal from a non-final order from the Circuit Court for Miami-Dade
County, Samantha Ruiz Cohen, Judge.

     Mandel Law Group, P.A., and Roberta G. Mandel, for appellant.

     The Joseph Firm, P.A., and Marck K. Joseph, for appellee.


Before FERNANDEZ, C.J., and EMAS, and MILLER, JJ.

     MILLER, J.
      This appeal presents issues unique to tri-custodial parenting

arrangements. Appellant, Joheli Cruz White, the natural mother, challenges

an order denying her petition to temporarily relocate to Fort Sill, Oklahoma,

with her minor child. The primary issue on appeal is whether appellee, Kevin

Lee-Yuk, the putative natural father, has standing to challenge the proposed

relocation, despite the fact that his paternity petition has not yet been

adjudicated and only the mother and her former wife are identified as the

parents of the child on the birth certificate. We affirm.

                               BACKGROUND

      In 2014, the mother wed Tiffany Nicole White in North Carolina.

Several years later, the couple met the putative father while vacationing in

Miami Beach. They discussed conceiving a child, and, although he was

married to a man, the putative father agreed to intimately engage with the

mother for the purpose of producing an heir.

      The child was conceived and born in North Carolina. Upon his birth,

the mother identified her wife as the other parent on the birth certificate.

However, she gave the child the putative father’s surname.

      In 2019, the mother and her wife separated. The mother moved to

Florida to live with the putative father and his husband. The mother then left




                                       2
the child in the custody of the putative father and his husband while she

pursued a four-month-long employment opportunity overseas.

      While the mother was working abroad, she agreed to marry a member

of the armed forces. After fulfilling her overseas commitment, she traveled

to Minnesota to meet her fiancé’s family.           She remained there for

approximately one month before returning to Miami to resume living with the

putative father and his husband.

      This arrangement continued until the putative father discovered she

was pregnant with her fiancé’s child. He then required her to move out of

the home, leaving her without stable housing or financial means.

      The mother filed a petition for dissolution of marriage in the circuit

court. Her petition included an allegation that the putative father was the

natural biological father of the child, and she sought to amend the birth

certificate to reflect that fact. She also petitioned the court to establish a

parenting plan and time-sharing schedule with the putative father.

      The putative father filed an answer, motion to dismiss, and

counterpetition seeking a paternity determination. He further filed a motion

to enjoin the mother from removing the child from the jurisdiction. The

mother countered with a petition to temporarily relocate with the child to Fort

Sill, Oklahoma, to live with her fiancé on a military base.



                                       3
        The parties agreed to a temporary time-sharing schedule, and the

court convened an evidentiary hearing on the relocation petition.1 At the

conclusion of the hearing, the court denied the petition on both procedural

and substantive grounds. The court specifically found that the failure to

append a written employment offer rendered the petition legally defective,

and the mother failed to establish that relocation was in the best interests of

the child. The instant appeal ensued.

                           STANDARD OF REVIEW

        An appellate court ordinarily reviews the trial court’s determination

regarding relocation of minor children for abuse of discretion. See Mata v.

Mata, 75 So. 3d 341, 342 (Fla. 3d DCA 2011); Norris v. Heckerman, 972 So.

2d 1098, 1099 (Fla. 1st DCA 2008); Rossman v. Profera, 67 So. 3d 363, 365

(Fla. 4th DCA 2011). However, “[a] de novo standard of review applies when

reviewing whether a party has standing to bring an action.” Boyd v. Wells

Fargo Bank, N.A., 143 So. 3d 1128, 1129 (Fla. 4th DCA 2014).

                              LEGAL ANALYSIS

        The right of a parent to procreate and make decisions regarding the

care, custody, and control of his or her natural child is among the most

fundamental of constitutionally recognized liberty interests. See Troxel v.


1
    The mother’s wife was also granted stipulated time-sharing.

                                       4
Granville, 530 U.S. 57, 65–66 (2000); see also D.M.T. v. T.M.H., 129 So. 3d

320, 334 (Fla. 2013) (“These constitutional rights are recognized by both the

Florida Constitution and the United States Constitution.”).       In relocation

litigation, this fundamental interest is balanced against the right to travel.

See Fredman v. Fredman, 960 So. 2d 52, 57 (Fla. 2d DCA 2007).

Consideration of both rights, along with the polestar consideration of the best

interests of the child, “present[s] courts with a unique challenge.” Id. at 58.

       This case presents an additional layer of complexity. We must first

address the threshold issue of the putative father’s standing to oppose the

proposed temporary relocation.

       With the advent of legally sanctioned same-sex marriage and adoption,

“[t]he legal parameters and definitions of parents, marriage, and family have

undergone major changes.” D.M.T., 129 So. 3d at 337. As a result, the

legislative framework does not always account for the complex factual

scenarios presented in the courts. In particular, tri-custodial arrangements,

such as that undertaken by the parties in this case, do not neatly fit within

the traditional, dual-parenting paradigm ingrained in many sources of family

law.

       Florida’s parental relocation statute, however, lends itself to an

application that expands standing beyond two legally recognized parents.



                                       5
Under section 61.13001, Florida Statutes (2022), a party desiring to relocate

fifty or more miles from his or her principal place of residence must obtain an

agreement from the other parent “and every other person entitled to access

to or time-sharing with the child.” § 61.13001(2)(a), Fla. Stat. In the absence

of such an agreement, the relocating party must file a petition with the trial

court. § 61.13001(3), Fla. Stat. The petition must be served upon “the other

parent, and every other person entitled to access to or time-sharing with the

child.” § 61.13001(3), Fla. Stat.

      The statute allows an “objecting party” to file an answer to the petition.

The “answer objecting to a proposed relocation must be verified and include

the specific factual basis supporting the reasons for seeking a prohibition of

the relocation, including a statement of the amount of participation or

involvement the objecting party currently has or has had in the life of the

child.” § 61.13001(5), Fla. Stat.

      Implicit in the plain language of these provisions is that all persons

served with a petition, which necessarily includes “every other person

entitled to access to or time-sharing with the child,” is endowed with standing

to object to a proposed relocation.        § 61.13001(3), Fla. Stat.   Had the

legislature wished to confer standing to object upon parents only, it could

have done so by employing limiting language, and any other interpretation



                                       6
would render nugatory the “every other person” language in all three

provisions. See Heart of Adoptions, Inc. v. J.A., 963 So. 2d 189, 198–99

(Fla. 2007) (quoting Am. Home Assur. Co. v. Plaza Materials Corp., 908 So.

2d 360, 366 (Fla. 2005)) (“We are required to give effect to ‘every word,

phrase, sentence, and part of the statute, if possible, and words in a statute

should not be construed as mere surplusage.’ Moreover, ‘a basic rule of

statutory construction provides that the Legislature does not intend to enact

useless provisions, and courts should avoid readings that would render part

of a statute meaningless.’”); Forsythe v. Longboat Key Beach Erosion

Control Dist., 604 So. 2d 452, 455 (Fla. 1992) (citations omitted) (“It is

axiomatic that all parts of a statute must be read together in order to achieve

a consistent whole.     Where possible, courts must give full effect to all

statutory provisions and construe related statutory provisions in harmony

with one another.”).

      Here, the trial court has yet to adjudicate the pending paternity petition.

Nonetheless, the putative father is a person “entitled to access to or time-

sharing with the child” pursuant to a stipulated, court-ratified temporary time-

sharing agreement. Thus, although both the mother and her former wife are

the only two legally recognized parents on the birth certificate, the putative

father has statutory standing to oppose the relocation.



                                       7
      The mother further asserts that the trial court abused its discretion in

refusing to allow temporary relocation. Within the eighteen-page order on

appeal, the trial court found that relocation was not in the best interests of

the child. In doing so, the court examined the enumerated statutory factors

and all other salient considerations. See § 61.13001(7)(a)–(k), Fla. Stat.

      Several findings warrant scrutiny.        First, the mother’s request to

relocate was not premised upon a written job offer. Instead, she planned to

move in with her fiancé and search for work upon her arrival in Oklahoma.

Because the relevant statute does not require the petitioning party to append

a written job offer to the petition unless such an offer constitutes the basis

for relocation, the trial court erred in finding the petition legally insufficient.2

See § 61.13001(3)(a)5., Fla. Stat.

      Second, the court expressed doubts as to whether the mother would

remain in a long-term relationship with her fiancé. Speculation as to future

events is not a basis for denying relocation. See Arthur v. Arthur, 54 So. 3d

454, 459 (Fla. 2010) (“Because trial courts are unable to predict whether a

change in any of the statutory factors will occur, the proper review of a



2
  It is undisputed that the fiancé had been employed by the military for a
considerable period of time. Thus, the mother did not assert that she wished
to move because of a “job offer that has been reduced to writing.” §
61.13001(3)(a)5., Fla. Stat. (emphasis added).

                                         8
petition for relocation entails a best interests determination at the time of the

final hearing, i.e. a “present-based” analysis.”); Robbins v. Kerns, 308 So. 3d

255, 257 (Fla. 1st DCA 2020) (“Because the trial court erroneously

determined the child’s future course prematurely, we reverse this portion of

the final judgment. We note, as did the supreme court in Arthur, that the

parents can revisit this issue at the appropriate time based on then-existing

circumstances.”); Solomon v. Solomon, 221 So. 3d 652, 655 (Fla. 4th DCA

2017) (“A court may not consider potential future, or even anticipated, events

as a substitute for evidence.”).

      Third, the court found the mother made no showing relocation would

be in the best interests of the child. After the putative father demanded the

mother leave his home, she was unable to afford a long-term lease.3 As a

result, she was residing in an Airbnb with the child at the time of the hearing.

Had her move to Oklahoma been approved, she would have had the

opportunity to live in single-family military housing with the child, her fiancé,

and her newborn infant. “Absent permission to move with the child, [the



3
  It is unclear upon this limited record whether the mother is receiving child
support pending a determination as to paternity. See § 742.031(1), Fla. Stat.
(2022) (“The court shall issue, upon motion by a party, a temporary order
requiring child support pursuant to [section] 61.30 pending an administrative
or judicial determination of parentage, if there is clear and convincing
evidence of paternity on the basis of genetic tests or other evidence.”).

                                       9
mother] has no choice but to live in that stressful situation or to surrender

custody of her son.” Card v. Card, 659 So. 2d 1228, 1231 (Fla. 5th DCA

1995). Our courts have recognized that a move that will enhance the living

situation of the custodial parent is in the best interests of the child. See id.

      Despite these findings, we conclude that the order under review is

capable of affirmance.        The trial court rendered several additional

conclusions, including that a continued relationship with the putative father

and his extended family is consistent with best interests because it provides

a singularly stabilizing force in the life of the child. See § 61.13001(7)(a),

Fla. Stat.   Because the record is undeveloped as to whether available

visitation alternatives could adequately “foster a continuing meaningful

relationship between the child and the [putative father],” this alone presents

adequate grounds for affirmance. § 61.13001(7)(c), Fla. Stat.

      Accordingly, we affirm the denial of temporary relocation. Our ruling

today should not be construed as a basis for foreclosing permanent

relocation upon a more developed record.

      Affirmed.




                                       10